DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 16, 2020 and November 20, 2020 were filed along with fees under 37 CFR 1.17(p) after the mailing date of the Official action dated June 15, 2020.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6-11, 13, 14, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4,978,396 to Story (hereinafter “Story”).

Referring to Applicant’s independent 1, Story teaches a titanium dioxide pigment composition for use in a waterborne latex paint formulation (See Abstract; the titanium dioxide pigment slurry of Story is equivalent to Applicant’s claim term “a titanium dioxide pigment composition”), comprising: a plurality of titanium dioxide particles (col. 2, ll. 57-62); and a dispersant package deposited on the surfaces of said titanium dioxide particles in an amount of from about 0.01 to about 2.0 percent by weight based on the combined weight of said titanium dioxide particles and said dispersant package (col. 3, ll. 33-39), said dispersant package including: at least one non-volatile neutralizing agent such as an alkali metal phosphate MPEP 2144.05 [R-08.2017] (I)  

Referring to Applicant’s claim 2, Story teaches the titanium dioxide particles are formed by the chloride process (col. 2, ll. 52-56).

Referring to Applicant’s claim 5, Story teaches the dispersant package is present in said pigment composition in an amount of from about 0.01 to about 2.0 percent by weight based on the combined weight of the titanium dioxide particles and the dispersant package (col. 3, ll. 33-39).  The amount of dispersant package taught by Story renders obvious Applicant’s claimed range.  The amount of dispersant package taught by Story lies within Applicant’s claimed range of “no greater than about 5% by weight based on the combined weight of said titanium dioxide particles and said dispersant package.”  MPEP 2144.05 [R-08.2017] (I)   

Referring to Applicant’s claim 6, Story teaches the organic compounds having at least one amine functional group and at least one hydroxy functional group include monoethanolamine, triethanolamine and 2-amino-2-methyl-1-propanol (col. 4, l. 63 – col. 5, l. 6).

Referring to Applicant’s claim 7, Story teaches said organic compounds having at least one amine functional group and at least one hydroxy functional group include triethanolamine (col. 4, l. 63 – col. 5, l. 6).

Referring to Applicant’s claim 8, Story teaches the inorganic alkali salts include sodium hexametaphosphate (col. 3, ll. 31-32), sodium and potassium polyphosphate (col. 3, ll. 32-33) and sodium pyrophosphate (col. 3, l. 33).

Referring to Applicant’s claim 9, Story teaches the low molecular weight monomeric dispersants include substituted aliphatic carboxylic acids (col. 4, l. 63 – col. 5, l. 1).

Referring to Applicant’s claim 10, Story teaches the low molecular weight monomeric dispersants include sodium hexametaphosphate (col. 3, ll. 31-32).

Referring to Applicant’s claim 11, Story teaches the polymeric dispersants are polymeric molecules that contain one or more functional groups of compounds include substituted aliphatic carboxylic acids and alkanolamines (col. 4, l. 63 – col. 5, l. 7).

Referring to Applicant’s claim 13, Story teaches the polyhydric alcohol components include alkyl straight chain polyols such as mannitol (col. 4, l. 63 – col. 5, l. 4).

Referring to Applicant’s claim 14, Story teaches the polyhydric alcohol components include mannitol (col. 4, l. 63 – col. 5, l. 4).

Referring to Applicant’s independent 27, Story teaches a method of forming a titanium dioxide pigment composition for use in a waterborne latex paint formulation (See Abstract; the titanium dioxide pigment slurry of Story is equivalent to Applicant’s claim term “a titanium dioxide pigment composition”), comprising: providing a plurality of titanium dioxide particles (col. 2, ll. 17-21, 57-62); providing a dispersant package (col. 2, ll. 17-21; col. 3, ll. 33-39), said dispersant package including: at least one non-volatile neutralizing agent such as an alkali metal phosphate compound (col. 3, ll. 28-33; the alkali metal phosphate compound, such as sodium hexametaphosphate, sodium and potassium polyphosphate and sodium pyrophosphate, of Story is equivalent to Applicant’s claim terms “at least one non-volatile neutralizing agent” and “inorganic alkali salts”); at least one dispersant component selected from the group consisting of low molecular weight monomeric dispersants, polymeric dispersants and combinations thereof (col. 4, l. 63 - col. 5, l. 7; the substituted aliphatic carboxylic acids and alkanolamines of Story are equivalent to Applicant’s claim terms “low molecular weight monomeric dispersants” and “polymeric dispersants” respectively); and at least one polyhydric alcohol component (col. 4, l. 63 - col. 5, l. 7); and depositing said dispersant package on the surfaces of said titanium dioxide particles in an amount of from about 0.01 to about 2.0 percent by weight based on the MPEP 2144.05 [R-08.2017] (I)

Claims 3, 4 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4,978,396 to Story (hereinafter “Story”) as applied to claims 1 and 15 above, and further in view of United States Patent No. 6,695,906 B2 to Hiew et al. (hereinafter “Hiew”).

Referring to Applicant’s claim 3, although Story teaches the titanium dioxide pigment composition (See Abstract of Story) comprises a plurality of titanium dioxide particles (col. 2, ll. 57-62 of Story), Story does not teach explicitly the titanium dioxide particles have “at least one inorganic coating deposited on the surfaces thereof, wherein said inorganic coating(s) is selected from the group consisting of metal oxide coatings, metal hydroxide coatings, and combinations thereof” according to Applicant’s claim language.
However, Hiew teaches titanium dioxide particles having improved gloss and durability (See Abstract of Hiew).  Hiew teaches forming an aqueous slurry of base titanium oxide pigment (col. 5, ll. 6-7 of Hiew), adding a silica compound to the formed aqueous slurry (col. 5, ll. 27-29 of Hiew), adding an alumina compound to the silica containing, formed aqueous slurry (col. 6, ll. 23-25 of Hiew), and washing and drying the resultant silica and alumina coated titanium dioxide pigment (col. 6, ll. 49-53 of Hiew).  Hiew teaches further the coated pigments produced by said method will have good, dispersibility, gloss and/or durability (col. 7, ll. 7-9 of Hiew).  There is a 

Referring to Applicant’s claim 4, Story as modified by Hiew teaches said inorganic coatings include silica coatings and alumina coatings (col. 5, ll. 27-29; col. 6, ll. 23-25 of Hiew).

Referring to Applicant’s claim 34, Story as modified by Hiew teaches said titanium dioxide pigment composition is in dry form (col. 6, ll. 49-53; col. 6, ll. 49-55; col. 9, ll. 4-15; Example 2 of Hiew).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4,978,396 to Story (hereinafter “Story”) as applied to claims 1, 11, 15 and 23 above, and further in view of United States Patent No. 6,569,920 B1 to Wen et al. (hereinafter “Wen”).

Referring to Applicant’s claim 12, although Story teaches the polymeric dispersants are polymeric molecules that contain one or more functional groups of compounds include substituted aliphatic carboxylic acids and alkanolamines (col. 4, l. 63 – col. 5, l. 7 of Story), Story does not teach explicitly the polymeric dispersants are “selected from the group consisting of polyacrylic acid, polyacrylic acid copolymers, salts of polyacrylic acid and polyacrylic add copolymers, maleic acid copolymers, salts of maleic acid copolymers, and combinations thereof” according to Applicant’s claim language.
However, Wen teaches slurries and methods of making slurries having improved stability (See Abstract of Wen).  In at least one embodiment, Wen teaches suitable slurry dispersing agents include polyacrylic acid and derivatives and acrylic acid and derivatives (col. 4, ll. 8-36 of Wen) that is partially or completely neutralized such as monovalent group includes groups selected from alkali metal cations, ammonium, aliphatic or cyclic primary, secondary or tertiary amines (col. 4, ll. 42-46 of Wen).  Wen teaches non-polyacrylic acid derived dispersing agents have been found to suffer from several shortcomings, most notably, poorer than desirable viscosity, stability, foaming tendencies and a tendency to flocculate in their usage applications when compared to polyacrylic acid dispersants (col. 4, ll. 55-58 of Wen).  Accordingly, Wen teaches the slurries exhibit improved stability (col. 4, ll. 58-59 of Wen).  Wen teaches some improved stability properties include improved fluidity, viscosity, pumpability, dispersibility and reduced tendency to flocculate or gel over time (col. 4, ll. 59-63 of Wen).  There is a reasonable .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4,978,396 to Story (hereinafter “Story”) as applied to claim 27 above, and further in view of United States Patent No. 4,280,849 A to Howard et al. (hereinafter “Howard”).

Referring to Applicant’s claim 28, although Story teaches the titanium dioxide particles are raw titanium dioxide particles (col. 2, ll. 57-62 of Story), and the method further comprises: prior to depositing said dispersant package on said surfaces of said raw titanium dioxide particles, grinding said titanium dioxide particles to a desired particle size (col. 2, ll. 57-62; col. 3, ll. 20-26 of Story), and filtering said ground titanium dioxide particles to form a wet pigment filter cake (col. 3, ll. 20-26 of Story), wherein said dispersant package is deposited on said surfaces of said titanium dioxide particles by mixing said dispersant package with said wet pigment filter cake (col. 4, ll. 63-68; col. 5, ll. 1-7, 22-25 of Story), Story does not teach explicitly the method of Story further comprises both “filtering and washing” “said ground titanium dioxide particles to form a wet pigment filter cake” according to Applicant’s claim language.
However, Howard teaches a new process for manufacturing aqueous pastes that involves two-stage filtration in which a first stage filter cake is mixed with a dispersing agent in an amount sufficient to render the cake free-flowing which is then subjected to a second stage pressure filtration and the cake is then homogenized (See Abstract of Howard).  In at least one embodiment, Howard teaches in the first filtration stage the aqueous dispersion of the solid particulate material is filtered, and washed too if desired, to form a filter cake (col. 2, ll. 6-12 of Howard).  In an exemplary embodiment, Howard teaches the titanium dioxide pigment, which had been subjected to a conventional wet coating process in which there was deposited into 2 on TiO2) and a hydrous oxide of aluminium (2.5% by weight expressed as Al2O3 on TiO2), in the form of an aqueous dispersion containing 603 grams per liter TiO2 and at a temperature of l6° C was fed to the pressure filter for a period of three minutes at an inlet pressure of 5.5 bars gauge (col. 4, ll. 14-23; Example 1 of Howard).  Howard teaches the feed of aqueous suspension wag then stopped and the inflatable membranes in the filter inflated to a pressure of 8.96 bars gauge (col. 4, ll. 23-26; Example 1 of Howard).  Howard teaches the cakes of pigment formed in the pressure filter were dewatered for three minutes under this inflation pressure after which time' the membranes were deflated, the press opened and the cakes discharged (col. 4, ll. 26-29; Example 1 of Howard).  Howard teaches the two-stage filtration is of particular value for the manufacture of pastes having a solid content in excess of 60% by weight, and often exceeding 70% by weight depending on the particular type of solid material (col. 1, ll. 32-36 of Howard).  Howard teaches further the two-stage filtration is of value for any type of solid particulate material which is used subsequent to manufacture in the form of an aqueous paste or slurry (col. 1, ll. 36-38 of Howard).  Howard teaches further yet the two-stage filtration is of particular use in the manufacture of aqueous pastes or slurries of titanium dioxide pigments which are subsequently used in the manufacture of aqueous emulsion paints (col. 1, ll. 39-42 of Howard).  There is a reasonable expectation the method of Story can be modified to incorporate the two-stage filtration and specifically the filtering and washing step taught by Howard.  As Howard teaches the two-stage filtration is of particular value for the manufacture of pastes having a solid content in excess of 70% by weight (col. 1, ll. 32-36 of Howard), Story teaches the aqueous slurry will be retained in the filter press under the superatmospheric pressures for a period sufficient to produce a wet filter cake containing a solids content of at least about 70% by weight .

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4,978,396 to Story (hereinafter “Story”) and United States Patent No. 4,280,849 A to Howard et al. (hereinafter “Howard”) as applied to claim 28 above, and further in view of United States Patent No. 6,695,906 B2 to Hiew et al. (hereinafter “Hiew”). 

Referring to Applicant’s claim 29, Story as modified by Howard does not teach explicitly the method disclosed therein further comprises the steps of “drying said wet pigment filter cake to form a dried pigment filter cake; crushing said dried pigment filter cake to form a crushed pigment filter cake; and steam micronizing said crushed filter cake to form said titanium dioxide pigment composition” according to Applicant’s claim language.
.

Claims 30, 33, 35-44, 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4,978,396 to Story (hereinafter “Story”) in view of United States Patent No. 6,695,906 B2 to Hiew et al. (hereinafter “Hiew”). 

In accordance with the broadest reasonable interpretation standard under MPEP 2111 [R-10.2019], the claim term “stir-in” with respect to a “stir-in titanium dioxide pigment 

Referring to Applicant’s independent 30 and dependent claim 33, Story teaches a method of forming a titanium dioxide pigment composition slurry for use in a waterborne latex paint formulation (See Abstract; the titanium dioxide pigment slurry of Story is equivalent to Applicant’s claim term “a titanium dioxide pigment composition slurry”), comprising: providing an aqueous medium (col. 2, ll. 17-21 of Story); providing a plurality of titanium dioxide particles (col. 2, ll. 17-21, 57-62 of Story); providing a dispersant package (col. 2, ll. 17-21; col. 3, ll. 33-39 of Story), said dispersant package including: at least one non-volatile neutralizing agent such as an alkali metal phosphate compound (col. 3, ll. 28-33; the alkali metal phosphate compound, such as sodium hexametaphosphate, sodium and potassium polyphosphate and sodium pyrophosphate, of Story is equivalent to Applicant’s claim terms “at least one non-volatile neutralizing agent” and “inorganic alkali salts”); at least one dispersant component selected from the group consisting of low molecular weight monomeric dispersants, polymeric dispersants and combinations thereof (col. 4, l. 63 - col. 5, l. 7; the substituted aliphatic carboxylic acids and alkanolamines of Story are equivalent to Applicant’s claim terms “low molecular weight monomeric dispersants” and “polymeric dispersants” respectively); and at least one polyhydric alcohol component (col. 4, l. 63 - col. 5, l. 7 of Story); and depositing said dispersant package on the surfaces of said titanium dioxide particles in an amount of from about 0.01 to about 2.0 MPEP 2144.05 [R-08.2017] (I)
	Although Story teaches a titanium dioxide pigment composition for use in a waterborne latex paint formulation (See Abstract of Story), Story does not teach explicitly the titanium dioxide pigment composition is in “dry form” or “stir-in” form according to Applicant’s claim preamble language.
	However, Hiew teaches titanium dioxide particles having improved gloss and durability (See Abstract of Hiew).  Hiew teaches forming an aqueous slurry of base titanium oxide pigment (col. 5, ll. 6-7 of Hiew), adding a silica compound to the formed aqueous slurry (col. 5, ll. 27-29 of Hiew), adding an alumina compound to the silica containing, formed aqueous slurry (col. 6, ll. 23-25 of Hiew), and washing, drying and subjecting to final comminution, e.g., micronized in a steam micronizer, to form the resultant silica and alumina coated titanium dioxide pigment (col. 6, ll. 49-53; col. 6, ll. 49-55 of Hiew).  In an exemplary embodiment, Hiew teaches the resulting pigment was washed, filtered, dried, crushed and steam micronized to prepare the resultant pigment (col. 9, ll. 4-15; Example 2 of Hiew).  Hiew teaches the resultant coated pigments produced by said method will have good, dispersibility, gloss and/or durability (col. 7, ll. 7-9 of Hiew).  There is a reasonable expectation the method for fabricating the titanium dioxide 

Referring to Applicant’s independent claim 35 and dependent claim 38, Story teaches a titanium dioxide pigment composition for use in a waterborne latex paint formulation (See Abstract; the titanium dioxide pigment slurry of Story is equivalent to Applicant’s claim term “a titanium dioxide pigment composition”), comprising: a plurality of titanium dioxide particles (col. 2, ll. 57-62 of Story); and a dispersant package deposited on the surfaces of said titanium dioxide particles in an amount of from about 0.01 to about 2.0 percent by weight based on the combined weight of said titanium dioxide particles and said dispersant package (col. 3, ll. 33-39 of Story), said dispersant package including: at least one non-volatile neutralizing agent such as an alkali metal phosphate compound (col. 3, ll. 28-33; the alkali metal phosphate compound, such as sodium hexametaphosphate, sodium and potassium polyphosphate and sodium MPEP 2144.05 [R-08.2017] (I)  
	Although Story teaches a titanium dioxide pigment composition for use in a waterborne latex paint formulation (See Abstract of Story), Story does not teach explicitly the titanium dioxide pigment composition is in “dry form” or “stir-in” form according to Applicant’s claim preamble language.
	However, Hiew teaches titanium dioxide particles having improved gloss and durability (See Abstract of Hiew).  Hiew teaches forming an aqueous slurry of base titanium oxide pigment (col. 5, ll. 6-7 of Hiew), adding a silica compound to the formed aqueous slurry (col. 5, ll. 27-29 of Hiew), adding an alumina compound to the silica containing, formed aqueous slurry (col. 6, ll. 23-25 of Hiew), and washing, drying and subjecting to final comminution, e.g., micronized in a steam micronizer, to form the resultant silica and alumina coated titanium dioxide pigment (col. 

Referring to Applicant’s claim 36, Story as modified by Hiew teaches the titanium dioxide particles are formed by the chloride process (col. 2, ll. 52-56 of Story).

Referring to Applicant’s claim 37, Story as modified by Hiew teaches the titanium dioxide particles (col. 2, ll. 57-62 of Story) have at least one inorganic coating deposited on the 

Referring to Applicant’s claim 39, Story as modified by Hiew teaches the organic compounds having at least one amine functional group and at least one hydroxy functional group include monoethanolamine, triethanolamine and 2-amino-2-methyl-1-propanol (col. 4, l. 63 – col. 5, l. 6 of Story).

Referring to Applicant’s claim 40, Story as modified by Hiew teaches said organic compounds having at least one amine functional group and at least one hydroxy functional group include triethanolamine (col. 4, l. 63 – col. 5, l. 6 of Story).

Referring to Applicant’s claim 41, Story as modified by Hiew teaches the inorganic alkali salts include sodium hexametaphosphate (col. 3, ll. 31-32 of Story), sodium and potassium polyphosphate (col. 3, ll. 32-33 of Story) and sodium pyrophosphate (col. 3, l. 33 of Story).

Referring to Applicant’s claim 42, Story as modified by Hiew teaches the low molecular weight monomeric dispersants include substituted aliphatic carboxylic acids (col. 4, l. 63 – col. 5, l. 1 of Story).

Referring to Applicant’s claim 43, Story as modified by Hiew teaches the low molecular weight monomeric dispersants include sodium hexametaphosphate (col. 3, ll. 31-32 of Story).

Referring to Applicant’s claim 44, Story as modified by Hiew teaches the polymeric dispersants are polymeric molecules that contain one or more functional groups of compounds include substituted aliphatic carboxylic acids and alkanolamines (col. 4, l. 63 – col. 5, l. 7 of Story).

Referring to Applicant’s claims 46 and 47, Story as modified by Hiew teaches the polyhydric alcohol components include alkyl straight chain polyols such as mannitol (col. 4, l. 63 – col. 5, l. 4 of Story).

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4,978,396 to Story (hereinafter “Story”) in view of United States Patent No. 6,695,906 B2 to Hiew et al. (hereinafter “Hiew”) as applied to claim 30 above, and further in view of United States Patent No. 4,280,849 A to Howard et al. (hereinafter “Howard”).

Referring to Applicant’s claim 31, although Story as modified by Hiew teaches the titanium dioxide particles are raw titanium dioxide particles (col. 2, ll. 57-62 of Story), and the method further comprises: prior to depositing said dispersant package on said surfaces of said raw titanium dioxide particles, grinding said titanium dioxide particles to a desired particle size (col. 2, ll. 57-62; col. 3, ll. 20-26 of Story), and filtering said ground titanium dioxide particles to 
However, Howard teaches a new process for manufacturing aqueous pastes that involves two-stage filtration in which a first stage filter cake is mixed with a dispersing agent in an amount sufficient to render the cake free-flowing which is then subjected to a second stage pressure filtration and the cake is then homogenized (See Abstract of Howard).  In at least one embodiment, Howard teaches in the first filtration stage the aqueous dispersion of the solid particulate material is filtered, and washed too if desired, to form a filter cake (col. 2, ll. 6-12 of Howard).  In an exemplary embodiment, Howard teaches the titanium dioxide pigment, which had been subjected to a conventional wet coating process in which there was deposited into association with the pigment particles a hydrous oxide of silicon (1.3% by weight expressed as SiO2 on TiO2) and a hydrous oxide of aluminium (2.5% by weight expressed as Al2O3 on TiO2), in the form of an aqueous dispersion containing 603 grams per liter TiO2 and at a temperature of l6° C was fed to the pressure filter for a period of three minutes at an inlet pressure of 5.5 bars gauge (col. 4, ll. 14-23; Example 1 of Howard).  Howard teaches the feed of aqueous suspension wag then stopped and the inflatable membranes in the filter inflated to a pressure of 8.96 bars gauge (col. 4, ll. 23-26; Example 1 of Howard).  Howard teaches the cakes of pigment formed in the pressure filter were dewatered for three minutes under this inflation pressure after which time' the membranes were deflated, the press opened and the cakes discharged (col. 4, ll. 26-29; 

Referring to Applicant’s claim 32, Story as modified by Hiew and Howard teaches the method further comprises prior to dispersing said titanium dioxide pigment composition in said aqueous medium (col. 2, ll. 62-67; col. 3, ll. 20-24; col. 4, l. 63 – col. 5, l. 7 of Story), drying said wet pigment filter cake to form a dried pigment filter cake (col. 6, ll. 49-53; col. 6, ll. 49-55 of Hiew); crushing said dried pigment filter cake to form a crushed pigment filter cake (col. 6, ll. 49-53; col. 6, ll. 49-55 of Hiew); and steam micronizing said crushed filter cake to form said titanium dioxide pigment composition (col. 6, ll. 49-53; col. 6, ll. 49-55 of Hiew).

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4,978,396 to Story (hereinafter “Story”) in view of United States Patent No. 6,695,906 B2 to Hiew et al. (hereinafter “Hiew”) as applied to claims 35 and 44 above, and further in view of United States Patent No. 6,569,920 B1 to Wen et al. (hereinafter “Wen”). 

Referring to Applicant’s claim 45, although Story as modified by Hiew teaches the polymeric dispersants are polymeric molecules that contain one or more functional groups of compounds include substituted aliphatic carboxylic acids and alkanolamines (col. 4, l. 63 – col. 5, l. 7 of Story), Story as modified by Hiew does not teach explicitly the polymeric dispersants are “selected from the group consisting of polyacrylic acid, polyacrylic acid copolymers, salts of 
However, Wen teaches slurries and methods of making slurries having improved stability (See Abstract of Wen).  In at least one embodiment, Wen teaches suitable slurry dispersing agents include polyacrylic acid and derivatives and acrylic acid and derivatives (col. 4, ll. 8-36 of Wen) that is partially or completely neutralized such as monovalent group includes groups selected from alkali metal cations, ammonium, aliphatic or cyclic primary, secondary or tertiary amines (col. 4, ll. 42-46 of Wen).  Wen teaches non-polyacrylic acid derived dispersing agents have been found to suffer from several shortcomings, most notably, poorer than desirable viscosity, stability, foaming tendencies and a tendency to flocculate in their usage applications when compared to polyacrylic acid dispersants (col. 4, ll. 55-58 of Wen).  Accordingly, Wen teaches the slurries exhibit improved stability (col. 4, ll. 58-59 of Wen).  Wen teaches some improved stability properties include improved fluidity, viscosity, pumpability, dispersibility and reduced tendency to flocculate or gel over time (col. 4, ll. 59-63 of Wen).  There is a reasonable expectation the polymeric dispersant of Story as modified by Hiew can be substituted with any one or more of the dispersing agents, such as polyacrylic acid and derivatives and acrylic acid and derivatives, taught by Wen.  As Wen teaches non-polyacrylic acid derived dispersing agents have been found to suffer from several shortcomings, most notably, poorer than desirable viscosity, stability, foaming tendencies and a tendency to flocculate in their usage applications when compared to polyacrylic acid dispersants (col. 4, ll. 55-58 of Wen), there is a clear benefit and advantage to replacing the non-polyacrylic acid dispersing agent, i.e., the substituted aliphatic carboxylic acids and alkanolamines (col. 4, l. 63 – col. 5, l. 7 of Story).  After modifying the resultant titanium dioxide pigment composition and resulting slurry of Story as 

Response to Arguments
Applicant's claim amendments and remarks filed November 16, 2020 have been fully considered but they are not persuasive.
With respect to the rejection of independent claims 1 and 27, Applicant asserts the Story reference does not teach or suggest a titanium dioxide pigment composition for use in a waterborne latex paint formulation or its method of fabrication.  Applicant asserts the Story reference does not teach or suggest the dispersant package is deposited on the surfaces of the titanium dioxide particles.  Applicant asserts further the slurries of the titanium dioxide pigments and dispersants of Story are not in dry form.  Applicant asserts further yet the Story reference does not teach or suggest either the dispersant package or the technical effects produced.  Applicant asserts even further the Story reference teaches the first and second dispersants are separately added and not deposited on the surfaces of the titanium dioxide particles.  With respect to the rejection of independent claim 30, Applicant relies on their arguments in support of 
Examiner disagrees.  Despite Applicant’s remarks, Applicant’s independent claims 1 and 27 do not recite the titanium dioxide pigment is either in dry form or “stir-in” form.  Furthermore, although Applicant’s independent claims 1 and 27 recites “for use in a waterborne latex paint formulation”, the preambles of said independent claims do not recite any distinct definition of the claimed invention’s limitations, but rather only the intended use of Applicant’s claimed invention. MPEP 2111.02 [R-10.2019] (II) Hence, the intended use in the preambles of independent claims 1 and 27 cannot be considered limitations and are of no significance to claim 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731